DETAILED ACTION
This office action is in response to application filed on August 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 1-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., estimating a replacement status of an air filter in an HVAC system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-19 and 21-25, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and delivering a notification of the replacement status of the air filter to a user; wherein the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status” should read: “estimating the , and delivering a notification of the replacement status of the air filter to a user; wherein the one or more computing devices comprises one or more cloud servers, and wherein .
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language “The method of claim 11, wherein the second parameter is selected from the group consisting of …” should read: “The method of claim 11, wherein the second parameter is selected from a group consisting of …”
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language should read: “The method of claim 14, further comprising: receiving the indoor temperature information from [[a]] the user, wherein the indoor temperature information is selected from a group consisting of a heating mode set point and a cooling mode set point”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read: “The method of claim 13, wherein the method comprises obtaining outdoor temperature information over time periods, and wherein [[a]] the .
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “the second weather parameter selected from the group consisting of …” should read: “the second weather parameter selected from a group consisting of …”
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read: “The method of claim 1, further comprising: determining the Baseline Value as a function of a user preference-related parameter selected from a group consisting of air quality interest level, target number of annual filter changes, fan operation, and window usage”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read: “The method of claim 1, wherein the step of obtaining the outdoor weather data is characterized by .
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
, and deliver a notification of the replacement status of the air filter to a user; wherein the one or more computing devices comprises one or more cloud servers, and wherein 
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:
Claim language “estimate a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; determine the Total Runtime Value as a function of the Current Runtime” should read: “estimate a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; and determine the Total Runtime Value as a function of the Current Runtime”.
Appropriate correction is required.

Claim 24 is objected to because of the following informalities:
Claim language “the second weather parameter selected from the group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation” should read: a group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation”.
Appropriate correction is required.

Claim 25 is objected to because of the following informalities:
Claim language “The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of a dwelling parameter selected from the group consisting of …” should read: “The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of a dwelling parameter selected from a group consisting of …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10773200 in view of Sherman (US 20150254958 A1), hereinafter ‘Sherman’.
Regarding claim 1.
analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).
Therefore, it would have been obvious to one of ordinary skill in the art to implement cloud-based computing devices (i.e., cloud servers), as well as to deliver notifications regarding the status of the air filter to a mobile device, in order to gain computing efficiency while providing alerts and reports regarding the condition of the filter, as discussed by Sherman (see Abstract and [0063]).

Regarding claim 20.
The current application recites similar components and functions as claim 20 of the US Patent, except for “wherein the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).
Therefore, it would have been obvious to one of ordinary skill in the art to implement cloud-based computing devices (i.e., cloud servers), as well as to deliver notifications regarding the status of the air filter to a mobile device, in order to gain computing efficiency while providing alerts and reports regarding the condition of the filter, as discussed by Sherman (see Abstract and [0063]).

Regarding claims 2-18 and 21-25.
They recite similar limitations as the corresponding dependent claims of the US
Patent, as indicated below (see table).
The examiner also notes that claim 9 of the current application is a combination of claims 9 and 19 of the US Patent.

Application 16/994114
US Patent 10773200
Claim 1.

    obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system; 
    determining a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data; and 
    estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and delivering a notification of the replacement status of the air filter to a user; 
    wherein the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user.

Claim 1. 

    obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system; 
    determining a Total Runtime Value of a fan of the HVAC system based in part upon the obtained outdoor weather data; and 
    estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and delivering a notification of the replacement status of the air filter to a user. 
Claim 2. 
The method of claim 1, wherein the step of obtaining outdoor weather data includes electronically accessing an online data service.
Claim 2. 
The method of claim 1, wherein the step of obtaining outdoor weather data includes electronically accessing an online data service.  

Claim 3.
The method of claim 2, wherein the step of obtaining outdoor weather data further includes retrieving the outdoor weather data from the online data service.
Claim 3.
The method of claim 2, wherein the step of obtaining outdoor weather data further includes retrieving the outdoor weather data from the online data service.

Claim 4. 
The method of claim 2, wherein the online data service provides the outdoor temperature information for a plurality of locales, and 
    identifying one of the plurality of locales as corresponding with a locale of the HVAC system.
Claim 4. 
The method of claim 2, wherein the online data service provides the outdoor temperature information for a plurality of locales, and 
    identifying one of the plurality of locales as corresponding with a locale of the HVAC system.

Claim 5. 
The method of claim 4, wherein the step of identifying includes: 
    comparing a zip code of the HVAC system with a zip code associated with each of the plurality of locales.
Claim 5. 
The method of claim 4, wherein the step of identifying includes: 
    comparing a zip code of the HVAC system with a zip code associated with each of the plurality of locales.  

Claim 6. 
The method of claim 1, wherein the outdoor temperature information includes a current outdoor temperature.

Claim 6. 
The method of claim 1, wherein the outdoor temperature information includes a current outdoor temperature.
Claim 7.
The method of claim 1, wherein the outdoor temperature information includes a historical outdoor temperature.
Claim 7.
The method of claim 1, wherein the outdoor temperature information includes a historical outdoor temperature.

Claim 8. 
The method of claim 1, wherein the outdoor weather data further includes one of a heating degree day value and a cooling degree day value.

Claim 8. 
The method of claim 1, wherein the outdoor weather data further includes one of a heating degree day value and a cooling degree day value.  
Claim 9.
The method of claim 1, wherein the dwelling that comprises the HVAC system is a single-family residence and wherein the HVAC system is a residential, on-demand HVAC system.

Claim 9.
The method of claim 1, wherein the dwelling that comprises the HVAC system is a single-family house.

Claim 10.
The method of claim 1, wherein the outdoor weather data is an average temperature over a first period of time.
Claim 10.
The method of claim 1, wherein the outdoor weather data is an average temperature over a first period of time.

Claim 11. 
The method of claim 1, wherein the step of obtaining outdoor weather data further includes obtaining weather information indicative of at least a second weather 
Claim 11. 
The method of claim 1, wherein the step of obtaining outdoor weather data further includes obtaining weather information indicative of at least a second weather 

Claim 12.
The method of claim 11, wherein the second parameter is selected from the group consisting of humidity, wind speed, wind direction, solar insolation, precipitation, pollen count, ground ozone level, and airborne particulate level.
Claim 12. 
The method of claim 11, wherein the second parameter is selected from the group consisting of humidity, wind speed, wind direction, solar insolation, precipitation, pollen count, ground ozone level, and airborne particulate level.  

Claim 13. 
The method of claim 1, wherein the obtained outdoor weather data relates to a first period of time, the method further comprising: 
    estimating a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; 
    wherein the step of determining the Total Runtime Value includes determining the Total Runtime Value as a function of the Current Runtime.

Claim 13. 
The method of claim 1, wherein the obtained outdoor weather data relates to a first period of time, the method further comprising: 
    estimating a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; 
    wherein the step of determining the Total Runtime Value includes determining the Total Runtime Value as a function of the Current Runtime.
Claim 14. 
The method of claim 13, wherein the step of estimating the Current Runtime includes: 
    comparing the outdoor temperature information with indoor temperature information otherwise indicative of an indoor temperature inside the dwelling that comprises the HVAC system; and 
    estimating the Current Runtime as a function of the comparison.

Claim 14. 
The method of claim 13, wherein the step of estimating the Current Runtime includes: 
    comparing the outdoor temperature information with indoor temperature information otherwise indicative of an indoor temperature inside the dwelling that comprises the HVAC system; and 
    estimating the Current Runtime as a function of the comparison.  
Claim 15.
The method of claim 14, further comprising: 
    receiving the indoor temperature information from a user, wherein the indoor temperature information is selected from the group consisting of a heating mode set point and a cooling mode set point
Claim 15.
The method of claim 14, further comprising: 
    receiving the indoor temperature information from a user, wherein the indoor temperature information is selected from the group consisting of a heating mode set point and a cooling mode set point.

Claim 16.
The method of claim 13, wherein the method comprises obtaining outdoor temperature 
Claim 16.
The method of claim 13, wherein the method comprises obtaining outdoor temperature 

Claim 17. 
The method of claim 13, wherein the Current Runtime is further estimated as a function of at least a second weather parameter apart from the outdoor temperature information, the second weather parameter selected from the group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation.
Claim 17. 
The method of claim 13, wherein the Current Runtime is further estimated as a function of at least a second weather parameter apart from the outdoor temperature information, the second weather parameter selected from the group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation.  

Claim 18.
The method of claim 1, further comprising: 
    determining the Baseline Value as a function of a user preference-related parameter selected from the group consisting of air quality interest level, target number of annual filter changes, fan operation, and window usage
Claim 18.
The method of claim 1, further comprising: 
    determining the Baseline Value as a function of a user preference-related parameter selected from the group consisting of air quality interest level, target number of annual filter changes, fan operation, and window usage.

Claim 9.
The method of claim 1, wherein the dwelling that comprises the HVAC system is a single-family residence and wherein the HVAC system is a residential, on-demand HVAC system.

Claim 19.
The method of claim 1, wherein the HVAC system is a residential, on-demand HVAC system.

Claim 20.
A computer-implemented system for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system, comprising: 
    one or more processors of one or more computing devices configured to: 
    obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system;
at least in part upon the obtained outdoor weather data; and 
    estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and deliver a notification of the replacement status of the air filter to a user; 
    wherein the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user.

Claim 20.
A computer-implemented system for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system, comprising: 
    one or more processors of one or more computing devices configured to: 
    obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system; 

    estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and deliver a notification of the replacement status of the air filter to a user.

Claim 21. 
The computer-implemented system of claim 20, wherein the one or more processors are further configured to electronically access an online data service to obtain the outdoor weather data.  

Claim 21. 
The computer-implemented system of claim 20, wherein the one or more processors are further configured to electronically access an online data service to obtain the outdoor weather data.
Claim 22. 
The computer-implemented system of claim 20, wherein the obtained outdoor weather data relates to a first period of time, and further wherein the one or more processors are further configured to: 
    estimate a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; 
    determine the Total Runtime Value as a function of the Current Runtime.

Claim 22. 
The computer-implemented system of claim 20, wherein the obtained outdoor weather data relates to a first period of time, and further wherein the one or more processors are further configured to: 
    estimate a Current Runtime of the fan over the first period of time based upon the obtained outdoor weather data; 
    determine the Total Runtime Value as a function of the Current Runtime.  

Claim 23. 
The computer-implemented system of claim 22, wherein the one or more processors are configured to estimate the Current Runtime by: 
    comparing the outdoor temperature information with indoor temperature information otherwise indicative of an indoor temperature inside the dwelling that comprises the HVAC system; and 


Claim 23.
The computer-implemented system of claim 22, wherein the one or more processors are configured to estimate the Current Runtime by: 
    comparing the outdoor temperature information with indoor temperature information otherwise indicative of an indoor temperature inside the dwelling that comprises the HVAC system; and

Claim 24. 
The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of at least a second weather parameter apart from the outdoor temperature information, the second weather parameter selected from the group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation.

Claim 24. 
The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of at least a second weather parameter apart from the outdoor temperature information, the second weather parameter selected from the group consisting of humidity, wind speed, wind direction, solar insolation, and precipitation.  

Claim 25. 
The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of a dwelling parameter selected from the group consisting of square footage of the dwelling that comprises the HVAC system, capacity of the HVAC system, age of the dwelling that comprises the HVAC system, shading of the dwelling that comprises the HVAC system, and energy efficiency of the dwelling that comprises the HVAC system.  

Claim 25. 
The computer-implemented system of claim 22, wherein the one or more processors are further configured to estimate the Current Runtime as a function of a dwelling parameter selected from the group consisting of square footage of the dwelling that comprises the HVAC system, capacity of the HVAC system, age of the dwelling that comprises the HVAC system, shading of the dwelling that comprises the HVAC system, and energy efficiency of the dwelling that comprises the HVAC system.



Subject Matter Not Rejected Over the Prior Art
Claims 1-25 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Johnson (US 20010045159 A1, IDS record) teaches: 
A computer-implemented method for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), the method executed by one or more an electronic circuit includes the microprocessor used to estimate the remaining life of the filter), and comprising the steps of: 
determining a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and delivering a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1, IDS record) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0042]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1, IDS record) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0040]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1, IDS record) teaches:
A computer-implemented method (Fig. 3, [0022]) for estimating a replacement status of an air filter in a system, the method executed by one or more processors of one or more computing devices ([0027]-[0028]: a method for determining clogging and replacement of a filter is presented, with the method being implemented as a computer program product), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained);
ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimating the replacement status of the air filter (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented method (Fig. 13, [0095]) for estimating a replacement status of an air filter in a system, the method executed by one or more processors of one or more computing devices ([0033], [0036]: a method for determining clogging and replacement of a filter is presented, with the method being implemented using computer components), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained);
determining a value of a fan of the system based at least in part upon the obtained outdoor weather data (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimating the replacement status of the air filter (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1, IDS record) teaches:
determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment (see Abstract).

Sherman (US 20150254958 A1) teaches:
the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

The closest prior art of record: Johnson (US 20010045159 A1, IDS record), Simon (US 20060196953 A1, IDS record), Simon (US 20060186214 A1, IDS record), He (US 20140190240 A1, IDS record), Kuramitsu (US 20140133097 A1), Kang (US 20060130497 A1, IDS record), and Sherman (US 20150254958 A1), taken individually or in combination, fail to teach or suggest:
“determining a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20.
Johnson (US 20010045159 A1, IDS record) teaches: 
a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), comprising: 
one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter) configured to: 
determine a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and deliver a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1, IDS record) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0042]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1, IDS record) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system, wherein the outdoor weather data includes at least outdoor temperature information indicative of temperature at the outdoor environment of a dwelling that comprises the HVAC system ([0040]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimate the replacement status of the air filter as a function of the Total Runtime Value and deliver a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1, IDS record) teaches:
A computer-implemented system (Fig. 4, [0022]) for estimating a replacement status of an air filter in a system ([0034]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components and a computer program product), comprising: 

obtain outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained).
determine a value of a fan of system based at least in part upon the obtained outdoor weather data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented system (Fig. 2) for estimating a replacement status of an air filter ([0033], [0036]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components) in a system, the method comprising: 
one or more processors of one or more computing devices (Fig. 2, item 1 – “control unit”) configured to: 
obtain outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained).
ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1, IDS record) teaches:
determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment (see Abstract).

Sherman (US 20150254958 A1) teaches:
the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

The closest prior art of record: Johnson (US 20010045159 A1, IDS record), Simon (US 20060196953 A1, IDS record), Simon (US 20060186214 A1, IDS record), He (US 20140190240 A1, IDS record), Kuramitsu (US 
“determine a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-19 and 21-25.
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tada; Yoshiaki et al., US 20110295524 A1, DETERMINING APPARATUS AND DETERMINING METHOD
Reference discloses determining that a container’s air filter is clogged based on number of revolutions of fan and temperature outside the container
Yoshimura; Taichi, US 20070064198 A1, Projector device
Reference discloses calculating fan revolutions based on outside air temperature and determination of clogged air filters in a projector device.
Yoshimura; Taichi et al., US 20070058373 A1, Projector device
Reference discloses calculating fan revolutions based on outside air temperature and determination of clogged air filters in a projector device.
Totani; Takahiro, US 20070058133 A1, Projector device
Reference discloses calculating fan revolutions based on outside air temperature and determination of clogged air filters in a projector device.
NAKAJIMA, YOSHINOBU et al., JP 2008262033 A, OVERHEAT PROTECTION DEVICE AND PROJECTOR WITH OVERHEAT PROTECTION DEVICE
Reference discloses determination of a degree of clogging of the air filter by measuring the numbers of revolutions of the two fans and the temperature of the outdoor air in a projector device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LINA M CORDERO/Primary Examiner, Art Unit 2857